Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.   The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3,    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.   Claims 1-10, 12-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over RAN WG1, LS on Bandwidth Part Operation in NR, R1-1711998, SGPP TSG-RAN WG1 NR Ad-Hoc#2 in view of Huawei. “Detail on multiple SR configurations, R2-1708265, 3GPP TSG RAN2 Meeting#99.

    For claim 1 and 14, RAN WG1, LS on Bandwidth Part Operation in NR, R1-1711998, SGPP TSG-RAN WG1 NR Ad-Hoc#2  discloses a system/method that discloses
the multiple bandwidth part(BWP) configurations for each component carrier can be signaled to UE,wherein separate sets of the BWP configurations for DL&UL provided per component carrier for FDD, wherein the bandwidth part configuration multiple should be assumed for resource allocation given time indicated to the UE in the multiple bandwidth part(BWP) Configurations; an deactivation/deactivation of DL and UL bandwidth parts can be by means of dedicated RRC signaling (by means of DCI,by means of timer according to configured time pattern) (see pages1-3) and a memory for  a memory configured to store a Radio Resource Control (RRC) message ( it is inherency that there is a memory for scheduling and mapping for the RRC message). For claims 1 and 14, RAN WG1, LS on Bandwidth Part Operation in NR, R1-1711998, and SGPP TSG-RAN WG1 NR Ad-Hoc #2 discloses all the subject matter of the claimed invention with the exception of decode /encode an RRC message to
obtain mapping information; identify one or more SR configurations which an LCH is mapped to base on the mapping information; and decode /encode an SR PUCCH based on a SR configuration. However, the difference comes within the scope of the 
Resource Index which indicates the PUCCH resources of SR transmission (see pages1-2). Thus, It would have been obvious to the person of ordinary in the art before the effective of the filling date of the invention to use decode /encode an RRC message to obtain mapping information; identify one or more SR configurations which an LCH is mapped to base on the mapping information; an decode /encode an SR PUCCH based on a SR configuration as taught by Huawei. “Detail on multiple SR configurations, R2-1708265, 3GPP TSG RAN2 Meeting#99 in the communication network of RAN WG1, LS on Bandwidth Part Operation in NR, R1-1711998, SGPP TSG-RAN WG1 NR Ad-Hoc#2  for the purpose of mapping the information.

  For claims 2-6 and 15-17, RAN WG1, LS on Bandwidth Part Operation in NR, R1-1711998, SGPP TSG-RAN WG1 NR Ad-Hoc#2 also teaches:
wherein the circuitry is further configured to: decode a first Physical Downlink Control Channel (PDCCH) to obtain first BWP activation/deactivation information; and identify activation of a first UL BWP of the UL BWPs based on the first BWP activation/deactivation information (see page 3).  

, wherein the circuitry is further configured to: decode the message to obtain a set of parameters for at least one BWP inactivity timer; and identify the timer per Serving Cell based on the parameters (see page 3),    
wherein the circuitry is further configured to: decode a PDCCH to identify activation of a DL BWP of the DL BWPs; detect a UL or DL transmission indication on the DL BWP; and start or restart the timer upon detecting the UL or DL transmission indication( see page 3), and  
, wherein the circuitry is further configured to: decode a PDCCH to identify activation of a DL BWP of the DL BWPs; determine whether the timer is expired; and deactivate the DL BWP and activate a default DL BWP of the DL BWPs upon the determination that the timer is expired( see page 3).

For  claims 7,8,9,10,12,13,18,19,20,22,and 23, RAN WG1, LS on Bandwidth Part Operation in NR, R1-1711998, SGPP TSG-RAN WG1 NR Ad-Hoc#2  discloses all the subject matter of the claimed invention with the exception of  wherein the circuitry is configured to identify a first SR configuration which the LCH is mapped to for a first UL BWP belonging to a first Serving Cell, and a second SR con- figuration which the LCH is mapped to for a second UL BWP belong to a second Serving Cell, and wherein the first SR configuration is the same as the second SR configuration, wherein the circuitry is further configured to: encode the SR on a first PUCCH associated with the first SR 
, wherein the circuitry is further configured to: decode the message to obtain a set of parameters for at least one SR prohibit timer, each of the parameters being associated with each of the SR configurations; and identify the timer per SR configuration based on the parameters, wherein the circuitry is further configured to identify a first SR prohibit timer for a first SR configuration and a second SR prohibit timer for a second SR configuration, and wherein the first SR prohibit timer runs independently of the second SR prohibit timer, and wherein the SR configurations are associated with at least one among a group consisting of a numerology, a transmission time interval (TTI), and a priority of the LCH in a communications network. Huawei. “Detail on multiple SR configurations, R2-1708265, 3GPP TSG RAN2 Meeting#99  from the same or similar fields of endeavor teaches a provision of wherein the circuitry is configured to identify a first SR configuration which the LCH is mapped to for a first UL BWP belonging to a first Serving Cell, and a second SR con- figuration which the LCH is mapped to for a second UL BWP belong to a second Serving Cell, and wherein the first SR configuration is the same as the second SR configuration, wherein the circuitry is further configured to: encode the SR on a first PUCCH associated with the first SR con- figuration for the first UL BWP; and encode the SR on a second PUCCH associated with the second SR con- figuration for the second UL BWP,, wherein the circuitry is further configured to: decode the message to obtain a set of parameters for at least one SR prohibit timer, each of the parameters being associated with each of the SR configurations; and identify the timer per SR configuration based on the parameters, wherein the circuitry is further 
, wherein the circuitry is further configured to: decode the message to obtain a set of parameters for at least one SR prohibit timer, each of the parameters being associated with each of the SR configurations; and identify the timer per SR configuration based on the parameters, wherein the circuitry is further configured to identify a first SR prohibit timer for a first SR configuration and a second SR prohibit timer for a second SR configuration, and wherein the first SR prohibit timer runs independently of the second SR prohibit timer, and wherein the SR configurations are associated with at least one among a group consisting of a numerology, a transmission time interval (TTI), and a priority of the LCH as taught by Huawei. “Detail on multiple SR configurations, R2-1708265,  in the communications network of RAN WG1, LS on Bandwidth Part Operation in NR, R1-1711998, SGPP TSG-RAN WG1 NR Ad-Hoc#2  for the purpose of buffers status report being identified.

5.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.    Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over RAN WG1, LS on Bandwidth Part Operation in NR, R1-1711998, and SGPP TSG-RAN WG1 NR Ad-Hoc #2 in view of Huawei. “Detail on multiple SR configurations, R2-1708265, 3GPP TSG RAN2 Meeting#99 and further in view of ZT, ““Consideration on the SR in NR, R2-1708146, 3GPP TSG-RAN WG2 #99.
  
For claims 11 and 21, RAN WG1, LS on Bandwidth Part Operation in NR, R1-1711998, and SGPP TSG-RAN WG1 NR Ad-Hoc #2 in view of Huawei. “Detail on multiple SR configurations, R2-1708265, 3GPP TSG RAN2 Meeting#99 discloses all the subject matter of the claimed invention with the exception of wherein the circuitry is further configured to encode a buffer status reporting (BSR) on a Physical Uplink Shared Channel (PUSCH), and wherein the BSR includes a Logical Channel ID (LCID) field indicative of a variable truncated BSR. ZTE, “Consideration on the SR in NR, R2-1708146, 3GPP TSG-RAN WG2 #99 from the same or similar of fields of endeavor teaches a provision of wherein the circuitry is further configured to encode a buffer status reporting (BSR) on a Physical Uplink Shared Channel (PUSCH), and wherein the BSR includes a Logical Channel ID (LCID) field indicative of a variable truncated BSR (See page 2). Thus, it would have been obvious to the person of ordinary skill in the art  before the effective filling date of the invention to use wherein the circuitry is further configured to encode a buffer status reporting (BSR) on a Physical Uplink Shared Channel (PUSCH), and wherein the BSR includes a Logical Channel ID (LCID) field indicative of a variable truncated BSR as taught by ZTE in the communication of , RAN WG1, LS on Bandwidth Part Operation in NR, R1-1711998, SGPP TSG-RAN WG1 NR Ad-Hoc#2  and Huawei. “Detail on multiple SR configurations, R2-1708265, 3GPP TSG RAN2 Meeting#99. for the purpose of buffers status report being identified.

7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171.  The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476